1
2                                  UNITED STATES DISTRICT COURT
3                                         DISTRICT OF NEVADA
4     ERIC J. FLORES,                                               Case No. 2:19-cv-00254-JAD-NJK
5                                                 Plaintiff                       ORDER
6     v.
7     STATE OF NEVADA et al.,
8                                             Defendants
9
10   I.      DISCUSSION

11           Plaintiff, who is a prisoner in the custody of the Nevada Department of Corrections

12   (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983. Docket No. 1-1.

13   Plaintiff has neither paid the full filing fee for this matter nor filed an application to proceed in

14   forma pauperis. See Docket.

15           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

16   application to proceed in forma pauperis and attach both an inmate account statement for the past

17   six months and a properly executed financial certificate. The Court will retain Plaintiff’s civil

18   rights complaint, Docket No. 1-1, but will not file it until the matter of the payment of the filing

19   fee is resolved. Plaintiff will be granted an opportunity to file an application to proceed in forma

20   pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff chooses to file an

21   application to proceed in forma pauperis he must file a fully complete application to proceed in

22   forma pauperis.

23   II.     CONCLUSION

24           For the foregoing reasons,

25           IT IS ORDERED that the Clerk of the Court WILL SEND Plaintiff the approved form

26   application to proceed in forma pauperis by a prisoner, as well as the document entitled

27   information and instructions for filing an in forma pauperis application.

28
1            IT IS FURTHER ORDERED that, no later than March 18, 2019, Plaintiff must either: (1)
2    file a fully complete application to proceed in forma pauperis, on the correct form with complete
3    financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for
4    filing a civil action (which includes the $350 filing fee and the $50 administrative fee).
5            IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
6    dismissal of this action may result.
7            IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
8    No. 1-1, but will not file it at this time.
9            DATED: February 14, 2019.
10
11
12                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                   -2-
28
